Case 2:18-cv-00805-UDJ-KK Document 10 Filed 10/18/18 Page 1 of 1 PageID #: 56


                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                LAKE CHARLES DIVISION


JUANITA FISCHER                                      CASE NO. 2:18-CV-00805

VERSUS                                                UNASSIGNED DISTRICT JUDGE

WAL-MART STORES INC ET AL                            MAGISTRATE JUDGE KAY


                             SCHEDULING CONFERENCE ORDER

        A FRCP 16(b) scheduling conference will be held in the captioned matter by telephone on
December 06, 2018 at 2:30 p.m. Counsel for plaintiff is responsible for initiating a conference call at
that time to include all counsel of record (and the office of the Magistrate at 337- 437-3874).

       Prior to the above conference all counsel shall:

       1) Exchange the initial disclosures required by FRCP 26(a)(1);
       2) Confer with opposing counsel & submit at least 7 calendar days prior to the scheduling
       conference, a proposed plan for discovery in accordance with FRCP 26(f).
       Electronically file the Rule 26(f) Report with the Clerk of Court;
       3) Discuss the subjects set out in FRCP 16(c);
       4) Discuss whether all are willing to consent to trial by the magistrate judge.1 Any party is
       free to not consent to the exercise of such jurisdiction by the magistrate judge without
       adverse substantive consequences. However, all parties consenting shall indicate their
       election on the attached form and return it at least 20 days prior to the scheduling
       conference to the Clerk of Court, 300 Fannin Street, Suite 1167, Shreveport, LA 71101 or
       email to: lawdml_consents@lawd.uscourts.gov. Return this form to the clerk of court
       only if you are consenting to the exercise of jurisdiction by a United States Magistrate
       Judge.

       A trial date will be selected at the scheduling conference.

       Lake Charles, Louisiana, this 18th day of October, 2018.


                                        BY: Tina Benoit, Deputy in Charge


   1
    Upon consent of all parties the magistrate judge is available to conduct all proceedings in this
matter including, if otherwise available, a civil jury trial. See 28 USC §636(c). In order to protect
the voluntariness of consent, the parties are instructed not to discuss such consent during the above
scheduled conference with the magistrate judge unless all parties have previously indicated their
desire to consent. In the event all parties have so consented counsel should advise the magistrate
judge of that fact at the scheduled conference.
